Name: Council Implementing Regulation (EU) 2017/2153 of 20 November 2017 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: international affairs;  Europe;  international law;  international trade;  civil law;  international security
 Date Published: nan

 21.11.2017 EN Official Journal of the European Union L 304/3 COUNCIL IMPLEMENTING REGULATION (EU) 2017/2153 of 20 November 2017 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) Following the organisation by the Russian Federation of gubernatorial elections in the illegally annexed city of Sevastopol on 10 September 2017, the Council considers that one person should be added to the list of persons, entities and bodies subject to restrictive measures as set out in the Annex I to Regulation (EU) No 269/2014. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The person listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2017. For the Council The President M. REPS (1) OJ L 78, 17.3.2014, p. 6. ANNEX List of persons referred to in Article 1 Name Identifying information Reasons Date of listing 161. Dmitry Vladimirovich OVSYANNIKOV (Ã Ã ¼Ã ¸Ã ÃÃ ¸Ã ¹ Ã Ã »Ã °Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã ²Ã Ã Ã ½Ã ½Ã ¸Ã ºÃ ¾Ã ²) DOB: 21.2.1977 POB: Omsk, USSR Governor of Sevastopol . Ovsyannikov was elected the Governor of Sevastopol  in the elections of 10 September 2017 organised by the Russian Federation in the illegally annexed city of Sevastopol. On 28 July 2016, President Putin appointed him as the acting Governor of Sevastopol . In this capacity, he has worked for further integration of the illegally annexed Crimean peninsula into the Russian Federation, and is as such responsible for actively supporting or implementing actions or policies which undermine or threaten the territorial integrity, sovereignty, and independence of Ukraine. In 2017 he made public statements supporting the illegal annexation of Crimea and Sevastopol and on the anniversary of the illegal Crimean referendum . He commemorated the veterans of the so-called self-defence units  that facilitated the deployment of Russian forces on the Crimean peninsula in the run-up to its illegal annexation by the Russian Federation, and called for Sevastopol to become the Southern capital of the Russian Federation. 21.11.2017